DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 6, 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamai (JP 2003331671) in view of Blackmore (US 5,496,969).

In regards to claim 1, Tamai teaches an electric wire conductor, comprising: 
a wire strand (18) comprising: 
a sector-shaped (this shape is shown in figure 3) part in which a cross-section of the wire strand intersecting an axial direction of the wire strand comprises: 
either a single edge or two edges (perpendicular sides, figure 3) touching each other at an apex (at center point of the cable); 
 an outward curve (outer curved part, figure 3) connecting ends of the single edge or the two edges; in the sector-shaped part (figure 3). 
an outer peripheral part facing an outer periphery of the sector-shaped part (conductors on the inner outside edge of the cable, figure 3); and
a center part located inside the outer peripheral part in the cross-section (center portion of the cable, figure 3); and a plurality of elemental wires (12) twisted together (twisted, paragraph [0007], figure 3A).

Tamai does not explicitly teach the elemental wires in the center part having a higher deformation ratio from a circle than the elemental wires in the outer peripheral part. 



Blackmore teaches elemental wires (14,16) in the center part having a higher deformation ratio from a circle than the elemental wires in the outer peripheral part (the conductors in the center of the cable (L1) having a flatter shape than the outer conductors at (L2) (figure 7). 

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have made the wires of Tamai in the center part having a higher deformation ratio from a circle than the elemental wires in the outer peripheral part as taught by Blackmore by compressing the inner layers of the wire, the wires of at least one of the layers are compressed to provide area reductions (column 4, line 7-8), allowing more space for additional cables to be installed.

In regards to claim 5, Tamai teaches the electric wire conductor according to Claim 1, wherein the electric wire conductor (18) has a continuous vacant space (spaces between the conductors (12)) which can accommodate at least one of the elemental wires (12) in the cross-section intersecting the axial direction in the sector-shaped part (figure 3).

In regards to claim 6, Tamai teaches the electric wire conductor according to Claim 1, wherein the number of the elemental wires (3) contained in the wire strand is 50 or larger (as shown in figure 3).

In regards to claim 7, Tamai teaches the electric wire conductor according to Claim 1, wherein at least some of the elemental wires (12) comprise aluminum (paragraph [0010]).

In regards to claim 12, Tamai teaches A method for manufacturing an electric wire conductor to manufacture the electric wire conductor according to Claim 1, the method comprising a compression step pressurizing a raw wire strand (12) comprising elemental -4-New U.S. Patent Application wires (12a-12D, figure 2) twisted together (twisted, paragraph [0007], figure 3A) with rollers (9B, 10B) from a first direction and a second direction which intersect an axial direction of the raw wire strand (12) and oppose each other (figure 2).


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamai (JP 2003331671) in view of Blackmore (US 5,496,969) (hereinafter referred to as modified Tamai), in further view of Watanabe (JP 2006/269201).

In regards to claim 4, modified Tamai teaches the electric wire conductor according to claim 1, and voids between the conductors (12).

Modified Tamai does not explicitly teach the electric wire conductor has a vacancy ratio, which is a -3-New U.S. Patent Application ratio of vacant spaces not occupied by the elemental wires, of 15% or higher in the cross- section.

Watanabe teaches the electric wire conductor has a vacancy ratio, which is a -3-New U.S. Patent Application ratio of vacant spaces not occupied by the elemental wires, of 15% or higher in the cross- section intersecting the axial direction in the sector-shaped part (between 5-20%, background of invention).

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included in the voids of modified Tamai the void ratio of 15% or higher as taught by Watanabe since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.


Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamai (JP 2003/331671) in view of Blackmore (US 5,496,969) (hereinafter referred to as modified Tamai), in further view of Zoraku (JP 2017/045523).

In regards to claim 8, modified Tamai teaches a covered electric wire, comprising: the electric wire conductor (12) according to claim 1.

Modified Tamai does not teach an insulator covering the outer periphery of the electric wire conductor.

Zoraku teaches an insulator (22) covering the outer periphery of the electric wire conductor (20).
It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included over the conductors of modified Tamai a sheath as taught by Zoraku since it has been well known in the art that a sheath is used as an outer layer for wires to protect it from damage.

In regards to claim 9, modified Tamai in combination with Zoraki teaches a wire harness, comprising the covered electric wire (20) according to Claim 8.

In regards to claim 10, modified Tamai in combination with Zoraki teaches a wire harness, comprising a plurality of the covered electric wires (20) according to Claim 8, placed with the edges of the sector-shaped parts of the adjacent electric wire conductors facing each other via the insulators (22, figure 4 of Zoraki).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Tamai (JP 2003331671) in view of Blackmore (US 5,496,969) (hereinafter referred to as modified Tamai), in further in view of Zoraku (JP 2017/045523), as detailed in claim rejection 8 (hereinafter referred to as modified Tamai2), in further view of Watanabe (JP 2006/269201).

In regards to claim 11, modified Tamai2 teaches the wire harness according to Claim 10.

Modified Tamai2 does not teach the wire harness comprises a heat dissipation sheet placed between the covered electric wires (heat transfer piece 22, paragraph [0018]-[0020]).

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included in the teachings of modified Tamai2 the heat dissipation sheet placed between the covered electric wires as taught by Watanabe since the heat transfer piece  has the thermal conductivity higher than that of air, the shielded conductive path has a capacity for giving off the heat generated in the electric wires, superior to that of a shielded conductive path without the heat transfer piece (abstract).

Allowable Subject Matter
Claims 2, 3 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Regarding claim 2, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that the deformation ratios of the elemental wires in the outer peripheral part are 75% or lower of the deformation ratios of the elemental wires in the center part. None of the reference art of record discloses or renders obvious such a combination.

Regarding claim 3, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that the deformation ratios of the elemental wires in the sector-shaped part from a circle are 15% or lower. None of the reference art of record discloses or renders obvious such a combination.

Regarding claim 13, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1 and 12, a combination of limitations that at least one of the rollers comprises a groove part touching the raw wire strand at least at a part in a circumferential direction, wherein the roller comprising the groove part touches the other roller at ends of the groove part, and comprises, at the ends of the groove part, notches to prevent the elemental wires constituting the raw wire strand from being caught between the rollers. None of the reference art of record discloses or renders obvious such a combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 has been considered but are moot because the new ground of rejection does not rely solely on any reference applied in the prior rejection of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO-892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



	Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2848